DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 11-20 are allowable because Pennecot (US Patent No. 8,836,922), Tanaka et al (US Patent No. 8,681,319), and Yavid (US Patent No. 10,571,574), takes alone or in combination, fails to teach a mirror to deflect the generated beams toward the scan region; and a detector mirror to deflect at least one reflected beam, which is reflected at an object, onto a defined region of a detector; wherein the mirror and the detector mirror are rotatable via a rotor around a vertical rotation axis, and wherein the detector mirror focuses the at least one reflected beam onto the detector, wherein the generated beams are generated congruently with a vertical rotation axis and emitted onto the mirror, which is pivotable around a horizontal rotation axis, wherein the mirror is positioned on a rotor, which is rotatable around the vertical rotation axis, and deflects the generated beams into the scan region or emits the generated beams, and wherein data leads and electrical leads are provided to control a pivoting of the mirror and the rotation of the rotor, wherein the data leads are coupled to the mirror, the rotor, the detector, and an evaluation unit, wherein the detector mirror is disposed on the rotor, wherein the detector mirror can reflect beams, reflected at the object from different directions of incidence, so that the reflected beams are focused into a focal point, which is at a distance from the detector mirror which corresponds to a focal length of the detector mirror, wherein the detector is at a distance corresponding to the focal length of the detector mirror, wherein a detector area of the detector is located at a focal point of the detector mirror, wherein the detector is a point detector, and wherein the focal point of the detector mirror is independent of an orientation of the rotor because the focal point of the detector mirror and a detector area of the detector are located on the vertical rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636